NUMBER 13-20-00070-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


JOSEPH ALVARADO,                                                                           Appellant,

                                                        v.

THE STATE OF TEXAS,                                                                         Appellee.


                       On appeal from the 290th District Court
                             of Bexar County, Texas.


                               MEMORANDUM OPINION

                 Before Justices Benavides, Hinojosa, and Silva
                     Memorandum Opinion by Justice Silva

        Appellant Joseph Alvarado appeals his conviction of the lesser-included offense

of felony murder. 1 See TEX. PENAL CODE ANN. § 19.02(b)(3). By three issues, appellant


        1This case is before this Court on transfer from the Fourth Court of Appeals in San Antonio pursuant
to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
argues (1) the evidence was legally insufficient to support his conviction; (2) the trial court

abused its discretion in denying his motion for mistrial; and (3) his trial attorney provided

ineffective assistance of counsel. 2 We affirm.

                                             I.      BACKGROUND

        Tarik Ross died as a result of multiple gunshot wounds on March 7, 2018,

according to William McClain, the medical examiner for Bexar County. 3 On March 15,

appellant was arrested for capital murder in connection with Ross’s death. Five others

were also implicated: M.H., 4 James Berg, Drevonte “Dre” King, Raeshaun Woodard, and

Jayshawn Johnson. 5

A.      The State’s Case-in-Chief

        1.         Erickell Willrich

        At trial, Ross’s girlfriend of seven years, Erickell Willrich, testified that Ross

received a phone call around 2 p.m. on March 6, 2018, from an individual she had never

met named “Dre.” Willrich testified she had been looking to sell her car, and “Dre told

[Ross] that he had a potential car buyer.” Ross and Willrich drove to the address provided

by Dre after picking up their two-year-old son from daycare around 4 p.m.




        2   The State has not filed a brief in this appeal.
        3McClain testified that two different sized projectiles were recovered from Ross’s body. McClain
opined that the projectile that came to rest inside Ross’s cranial cavity appeared to be of a smaller caliber,
based on the diameter of the projectile base, than the projectile recovered from Ross’s right forearm.

        4   M.H. is a juvenile. See TEX. R. APP. P. 9.8 cmt.

        At some unspecified point during the pendency of Ross’s murder investigation, Johnson was
        5

murdered. No other specifics were provided at trial.


                                                         2
        At the location, Willrich noticed a juvenile, later identified as M.H., 6 standing

outside of a white Cadillac with tinted windows. M.H. entered Willrich’s vehicle through

the back passenger side uninvited and immediately started “digging through [her] son’s

diaper bag.” When Willrich confronted him, M.H. responded, “My bad,” and moved his

hand into his jacket, retrieving a gun. According to Willrich, the following transpired:

        [M.H.] then he points the gun at my son’s face and then points it towards
        me and then puts it to the back of [Ross’s] head and shoved it. And then
        [M.H.] jumps out of the car and then runs to like the [driver’s side] door and
        he couldn’t open it. . . . [A]nd then backs up and points his gun at the
        window like he was getting ready to open fire. . . . [Ross] like looked at me
        and reversed—like shifted gears and started reversing the car. And right
        when the car started moving, that’s when like bullets started coming in.

        Willrich said she did not initially realize Ross had been shot. Their vehicle collided

into a fence, and Willrich leaned over to put it in park. Neighborhood witnesses called 9-

1-1. 7 Although Willrich testified that she “saw somebody else get out” of the Cadillac when

the shooting started, she was unable to provide a description. 8 At some point between

the car reversing and coming to a stop, Willrich threw out Ross’s backpack and other

belongings. Willrich saw M.H. grab Ross’s backpack before jumping into the passenger

side of the Cadillac and driving off. Willrich denied knowing the contents of the backpack

and stated that while she was “aware” Ross sold marijuana, she denied that they had

been meeting anyone to sell drugs.


        6   In a police lineup, Willrich identified M.H. as the shooter.
        7  Ricky and Norma DeLomba testified they had just returned to their residence and were still in their
vehicle when they heard shots fired and turned to see a white Cadillac across the street. Both witnesses
testified that they saw two shooters but could only provide a description of the shooter that had been “in the
middle of the street,” who they each witnessed grab a backpack off the street before returning to the Cadillac
and leaving. The shooter they identified matched a description of M.H.
        8 In a body camera recording from a responding officer admitted at trial, Willrich can be heard
stating she saw “somebody else get out with like a white t-shirt.” Willrich also described the driver of the
white Cadillac as a black male but stated she “wasn’t sure.”


                                                         3
       2.     Law Enforcement

       Officers with the San Antonio Police Department (SAPD) and ambulatory services

arrived at approximately 4:26 p.m. Ross was transported to a nearby hospital, where he

succumbed to his injuries the following day. Scott Coonradt, a crime scene investigator

with SAPD, testified he located four 9-millimeter caliber Luger spent shell casings and

one .40 caliber Smith and Wesson spent shell casing near Ross’s vehicle. Coonradt

opined that the shell casings looked “pretty fresh” and did not appear to have “any type

of weathering.” SAPD Detective Lawrence Saiz testified similarly, stating that the different

casing sizes indicated two weapons had been involved.

       After learning that Ross was at the location following the direction of a man named

“Dre,” Detective Saiz seized Ross’s phone. A search of Ross’s phone revealed contact

information for “Dre,” who was later identified as King. Detective Saiz stated the text

messages exchanged between King and Ross indicated the two were meeting on March

6th to execute a drug transaction.

       On March 14, 2018, King and Berg, the actual owner of the phone used by King,

were brought in for questioning. Detective Saiz questioned Berg while another detective

questioned King. Detective Saiz stated that the two men were interviewed separately but

simultaneously to better assess their credibility and corroboration or lack-thereof.

Although Berg attempted to “distanc[e] himself from the actual crime” for the first twenty

minutes of the interview, Detective Saiz said Berg eventually provided law enforcement

with information on the co-defendants, including the location of the white Cadillac. Berg

was unable to identify M.H. or appellant by name but gave physical descriptions of the

two men.




                                             4
       Using information provided by Berg during his interview, Detective Saiz executed

a search warrant of Woodard’s residence and secured a white two-door Cadillac parked

at the residence. 9 Officers also located a backpack and several items of clothing with

blood stains, including a jacket, inside a BBQ grill on the back porch. Neither M.H. nor

Ross could be excluded as sources of DNA tested from the jacket and backpack.

Woodard was subsequently placed under arrest and interviewed by Detective Saiz.

Woodard implicated appellant in the shooting.

       Detective Saiz testified that prior to interviewing Berg, King, and Woodard, SAPD

received two anonymous Crime Stoppers tips naming appellant as a suspect in the

shooting. The first informant stated:

       Joseph [A]lv[a]rado a 23 or 24 y[ea]r old man black and [H]ispanic. He shot
       a man on sw street and the man later died at university hospital[.] [H]e shot
       up a car with a woman and child in [the] back seat. . . . I know this from
       Facebook and those people from crocket [sic] the trap house and that’s
       where [appellant] stays at.

       The informant requested that his or her identity be kept confidential because he or

she feared “harass[ment]” “or even worse.” The informant also disclosed that appellant

sold drugs and had been physically abusive towards his girlfriend, Sarah Strickland.

Several hours later, another tip was submitted: “Joseph [A]lv[a]rado shot at a 21 y[ea]r

old [T]arik [R]oss on 5300 [S]herry [D]rive[.] [I]t happened at 4:30 pm a few days ago[.] I

saw it on [F]acebook.” This tip also included a phone number and Facebook page

information for appellant and appellant’s girlfriend.

       Though law enforcement never located appellant’s phone to conduct a data

extraction, Detective Saiz testified that he was able to obtain and review appellant’s cell


       9 Although Ross’s vehicle and the Cadillac were both “processed” for fingerprints, there were no
returned matches for any of the co-defendants in this case.


                                                  5
phone records from his phone provider. The records indicated appellant was in frequent

communication with Johnson immediately before and after the shooting. 10 Appellant’s

phone was also in the same “coverage area” as the crime scene during the time of the

murder.

        3.      Co-Defendants Berg and King

        At trial, Berg testified that he and King had sustained non-life-threatening gunshot

wounds during an unrelated shooting a few days after Ross’s murder. Berg believed he

was going to be speaking to law enforcement as a complainant, not suspect, when he

agreed to meet with police.

        Berg testified that in March 2018 he had been living with King in a small “barn”

behind a trailer. Berg had lent his phone to King to contact Ross on March 5th and March

6th, the day of the shooting. According to Berg, Ross was a “plug,” “someone who you

can get drugs from on a regular basis.” Berg believed the contact was for the purchase

of marijuana, and he only learned “afterwards” about the plan to rob Ross. Berg said M.H.,

Berg, Woodard, Johnson, and appellant were “all in on the plan” and present at the barn

when the discussion took place on March 5. The plan was to lure Ross to a random

location a few streets away from the barn and rob him.

        Berg testified that on March 6, all six men gathered at the barn before the robbery.

Woodard drove the white two-door Cadillac, Johnson sat in the front passenger seat, and

M.H. and appellant sat in the back. Berg stayed behind at the barn with King.

Approximately ten to fifteen minutes later, Berg heard “five or six” gun shots. While Berg


       10 There were calls placed from appellant to Johnson at 4:00 p.m. (12 seconds), 4:08 p.m. (9

seconds), 4:17 p.m. (62 seconds); 4:19 p.m. (27 seconds), 4:22 p.m. (17 seconds), 4:25 p.m. (35 seconds),
and 4:26 p.m. (3 minutes). For the next hour, there were “seven calls back and forth,” testified Mark
Sedwick, special agent with the Federal Bureau of Investigations.


                                                   6
never saw Woodard or M.H. again, Berg said Johnson returned to the barn later and

threatened him to “keep [his] mouth shut or else.”

        Berg testified that after he was arrested, he was placed in a booking cell along with

fifteen to twenty other individuals, including appellant. 11 Appellant purportedly told Berg

that he had exited the Cadillac after M.H. Berg testified that appellant said:

        Hey, I just want you to know that all I really did was—I messed up. I was at
        the window, and [Ross] ended up throwing the car in reverse. And
        everybody got scared, and [M.H.] shot. And then I tripped[,] and I fell and I
        shot the bottom of the car.

        Woodard also testified at trial. 12 He stated Johnson had contacted him concerning

“a play,” “some way to get money.” Woodard knew Johnson from a prior “play”; the two

were convicted for burglary of a habitation in 2017. Woodard said he met with Johnson,

M.H., Berg, King, and appellant at the barn. Woodard identified everyone’s role in the

robbery: Johnson supplied the weapons; King communicated with Ross, using Berg’s

phone, to draw Ross to the location; M.H. was “the one to actually rob [Ross]”; appellant

was “backup”; and Woodard drove.

        Woodard testified that on the day of the shooting, appellant and M.H. carried guns,

a “Glock 27” and a “Glock 19,” respectively. Woodard drove M.H. and appellant to the

location. After Ross arrived, Woodard watched M.H. enter Ross’s vehicle on the back

passenger side. “About five minutes after that,” Woodard saw Ross try to “pull off,” and

that is when appellant exited the Cadillac. Woodard said appellant was situated “to the


        11 Lieutenant Charles Cagle with the Bexar County Sherriff’s Office testified Berg was booked on
March 16 at 11:02 a.m., and appellant had been booked earlier that morning at 8:18 a.m. Although Cagle
was unable to confirm whether the two shared a cell, Cagle testified that there were only two cells used to
house all inmates during the booking process and the booking process takes “[a]nywhere from 8 to 12
hours.”

         In exchange for Woodard’s testimony, the State entered into a plea bargain agreement with
        12

Woodard for a twenty-year sentence for the lesser included offense of murder.


                                                    7
front” of Ross’s vehicle, while M.H. was “at the back of the car.” After M.H. and appellant

shot at Ross’s vehicle, Woodard witnessed a bag get thrown out of the vehicle while it

was rolling in reverse. He said the bag was picked up by M.H. Appellant and M.H. returned

to the Cadillac, and Woodard then drove them to his residence, where Johnson was

waiting.

        4.       Jailhouse Informant

        Jailen Collins testified concerning his connection to several of the parties involved

in this cause. 13 Collins, however, first met appellant while the two were incarcerated at

the county jail. Collins testified that during their discussions, appellant admitted to him

that they had “set [Ross] up.” “[Appellant] said that he got out the car because it was, I

guess, taking a minute and he pulled—he tapped on the window with the gun and told

[Ross] to give up the stuff,” testified Collins. After Ross “tried to pull off,” appellant said he

and M.H. started shooting. Collins testified that appellant told him Ross was shot in the

head.




        13  Collins stated he reached out to King “asking him to help . . . find some weed” in Spring 2018. In
the early morning hours of March 6, 2018, King introduced Collins to Ross, and Collins “bought a pound of
weed off of [Ross].” The transaction occurred in the backseat of Ross’s vehicle shortly after midnight. Collins
said Willrich and the child were present. Collins testified he then “went back with [King] to [King’s] house
and smoked.” Collins and King discussed selling some of the marijuana Collins had just purchased, and
King agreed to find a buyer. Around 6 p.m. on March 6, King contacted Collins and provided him with an
address. Collins testified King and M.H. were waiting together at the location, and M.H. was behaving
strangely. Shortly after they entered the property through a side gate, M.H. pulled out a gun and pointed it
at Collins, instructing him to get on the ground. Collins complied, and M.H. took his backpack, which
contained the marijuana. According to Collins, King said, “‘F[-]ck this’” and ran out. Collins felt King had “set
[him] up” to get robbed, prompting Collins to confront King at the barn later. Collins testified that he did not
know who Berg was and that Berg had been shot inadvertently.

         Prior to trial, Collins was charged with aggravated assault with a deadly weapon for shooting King
and Berg. Collins pleaded guilty to the lesser-included offense of deadly conduct with a firearm. In exchange
for his testimony at appellant’s trial, the State agreed to enter into a deferred adjudication plea bargain
agreement.


                                                       8
       Collins testified that he wrote to appellant after he posted bond, and appellant

wrote back to him. Appellant’s letter to Collins was admitted at trial:

       Jailen, here what’s good, bro? Sorry it took so long for me to write back. . . . I
       [sic] been in here tripping. I go to trial on May the 20th, in 7 days, [and]
       [King] is coming to testify against me.

       Look, bro, the reason I almost didn’t write you back is because I likely feel
       like you’re being selfish. You’re facing a petty ass aggravated assault, [and]
       they’re offering to cap it at 8. Do you know how fast I’d sign on that? The
       cold part is, you don’t even have to take that if you’d just be honest [and]
       say what really happened. Hell yes [King] [is] taking the stand on you, and
       he’s taking the stand on me too. What you did to him will be considered
       retaliation, [and] that’s not an aggravated charge. They’ll use you to testify
       on [King and Berg and] give you a low number. That’s what you need to do.

       Now, I’m helping you out by giving you the information you need, so now I
       need you to help me out. [King] is coming to take the stand on me [and]
       implicate me in a murder, as well as [M.H., Berg, and Woodard]. Fam,
       there’s no way I’d get convicted without these niggahs [sic] taking the stand,
       so I’ll need you to testify against their testimony. They’re about to lie [and]
       act like they ain’t know [and] like they had no idea of what was gonna
       happen, but like you told me, they had you buy from [Ross] the night before,
       then robbed you the next day at [Woodard’s] house. You saw exactly who
       robbed you [and] those same two people killed [Ross]. That’s what I need
       you for. Fam, they’re tryna [sic] send me away for the rest of my life so f[-
       ]ck these niggahs [sic]!

       ....

       If you don’t show up to testify, I’ll have no choice but to say what you told
       me about [King, Berg, and M.H.] to my attorney, who will put [Ross’s] b[aby]
       m[omma] on the stand to confirm, so you may as well do it. Cuz [sic] if you
       do that, they can’t testify against you!! So Imma [sic] have you subpoena[e]d
       to court[.] Just do the right thing fam. Ain[’]t no way neither one of us should
       go down for this shit. [Illegible] got no evidence on either of us but the
       statements against us. You hold the key lil niggah [sic]. Tell [illegible] to
       write me, [illegible] got his info anymore.

       Collins said he viewed the letter as a threat. “It made me feel that he was basically

telling me if I didn’t try to get him out of the situation that he was going to in a way blackmail

me,” explained Collins.




                                                9
       5.     Sarah Strickland

       Strickland testified that she had just given birth to appellant’s child and was still in

the hospital when appellant was apprehended in March 2018. Appellant later asked her

to write an affidavit declaring that he was with her on March 6. Strickland declined.

Strickland stated appellant had written her several letters while he was incarcerated even

after the two separated. One letter written by appellant to Strickland was admitted at trial:

       . . . . I found out your mom is the reason I’m here. But see, your mom
       should’ve never even known what happened in this case, not even a street
       name, cuz [sic] she didn’t have cable to watch the news! So that leaves one
       person. I sure as hell don’t talk to Stephanie about my criminal activities or
       any of my friend’s criminal activities. But you know I speak of everything to
       you.

       I’ve always said you talk too much; it’s your problem. Now look, I’m in here
       facing a life sentence because of you [and] ya [sic] mamma [and] you wanna
       [sic] feed me some lame ass excuse about being scared to go to jail? F[-]ck
       what my lawyer told you. What did I tell you? My lawyers fixin[g] get fired
       anyway. You always listen to what everybody else gotta say doe [sic]. Oh
       but “I got [child] to think about,” but I can’t say that cuz [sic] you took that
       privilege away from me by opening your mouth. And the way it seems to
       me, you’ve already given up hope on me. Instead of being here
       emotionally[,] you say, “I’ll never talk to you again if you get life,” [laughing
       my ass off], the way you’re so insistent on me signing over a 20; I really feel
       like you are hiding something. Are you afraid of me Sarah? What did you
       do that you’re so afraid of me for? [Laugh out loud], no worries. I’ll find out.

       ....

       Your only redeeming factor is you writing the affidavit for me. [T]hat’s the
       only way I’ll ever get back with you. You can’t get charged for writing an
       affidavit either. But that’s the only alibi I have is being with you [and] if you
       ain[’]t tryna [sic] say that no more, but you’d rather let me go to prison for
       life? Then f[-]ck you. I’ll never get back with you [and] that’s on all my dead
       relatives and on both my children’s souls. God can strike me now if I’m lying,
       but Sarah, if you gonna be on this b.s., [ineligible] need you, you ain[’]t the
       only one.




                                              10
B.     Jury Deliberations

       During jury deliberations, the jury released a note, which stated: “State’s Exhibit

No. 1 is an interview of the Defendant on 3/15/18. This, to our knowledge, was not shown

at trial. Are we allowed to watch this DVD?” The State requested that the trial court send

an instruction stating that the jury was only to consider the evidence admitted at trial.

Defense counsel moved for a mistrial. The trial court notified the attorneys that it would

be sending a response to the jury to inquire as to whether they had viewed the State’s

Exhibit. Following a brief recess, the trial court resumed on the record:

       THE COURT:           Okay. The response to the question was, [“]We turned
                            the video on, and we then saw the Defendant walk into
                            the interrogation room. We then paused the video. We
                            paused the video prior to questions being asked or the
                            Defendant speaking. We realized that we hadn’t seen
                            the video before. We then subsequently asked the
                            question. The Defendant had not sat down in the video
                            before we paused it,[”] signed the jury foreman.

       [APPELLANT]:         Based on that response, Judge, I would reurge my
                            motion for a mistrial. Not only have they gotten
                            evidence that was never admitted in this trial but they
                            have seen my client on the video knowing that he gave
                            [a] statement, likely in handcuffs. And it would—I
                            mean, it would unduly prejudice him. They have a piece
                            of evidence that was never admitted, never even
                            alluded to in the trial. So, we’d ask for a mistrial.
                            There’s no way to cure that. We can’t send them a note
                            back telling them to ignore that, ignore that, you know,
                            that he gave a statement, and ignore what you saw.
                            We can’t unring that bell.

       The trial court prepared and submitted a written response, instructing the jury to

“disregard” anything “gleaned or determined from State’s Exhibit 1” and to continue

deliberations. Appellant’s trial counsel objected to “any curative instruction” and

requested a mistrial, which was promptly denied.




                                            11
       The jury returned a guilty verdict on the lesser-included offense of felony murder.

Appellant was sentenced to sixty-five years’ incarceration in the Texas Department of

Criminal Justice, Institutional Division. This appeal followed.

                            II.    SUFFICIENCY OF THE EVIDENCE

       By his first issue, appellant argues the evidence was legally insufficient to support

his conviction of felony murder.

A.     Standard of Review and Applicable Law

       In reviewing the sufficiency of the evidence to support a conviction, we consider

the evidence in the light most favorable to the verdict to determine whether any rational

trier of fact could have found the essential elements of the crime beyond a reasonable

doubt. Stahmann v. State, 602 S.W.3d 573, 577 (Tex. Crim. App. 2020) (citing Jackson

v. Virginia, 443 U.S. 307, 319 (1979)).

       We consider both direct and circumstantial evidence as well as all reasonable

inferences that may be drawn from the evidence. Clayton v. State, 235 S.W.3d 772, 778

(Tex. Crim. App. 2007). Circumstantial evidence is as probative as direct evidence in

establishing guilt, and circumstantial evidence alone can be sufficient to establish guilt.

Nisbett v. State, 552 S.W.3d 244, 262 (Tex. Crim. App. 2018); Temple v. State, 390

S.W.3d 341, 359 (Tex. Crim. App. 2013). “Each fact need not point directly and

independently to the guilt of a defendant, as long as the cumulative force of all the

incriminating circumstances is sufficient to support the conviction.” Walker v. State, 594

S.W.3d 330, 335 (Tex. Crim. App. 2020) (citing Hooper v. State, 214 S.W.3d 9, 13 (Tex.

Crim. App. 2007)). We resolve any evidentiary inconsistencies in favor of the verdict,

keeping in mind that the factfinder is the exclusive judge of the facts, the credibility of the




                                              12
witnesses, and the weight to give their testimony. Walker, 594 S.W.3d at 335; see TEX.

CODE CRIM. PROC. ANN. art. 38.04.

      Sufficiency of the evidence is measured by the elements of the offense as defined

by a hypothetically correct jury charge. See Metcalf v. State, 597 S.W.3d 847, 856 (Tex.

Crim. App. 2020) (citing Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997));

Romano v. State, 610 S.W.3d 30, 34 (Tex. Crim. App. 2020). The hypothetically correct

jury charge accurately sets out the law, is authorized by the indictment, does not

unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s

theories of liability, and adequately describes the particular offense for which the

defendant was tried. Walker, 594 S.W.3d at 336.

      1.     Accomplice Witness Testimony

      “An accomplice is a person who participates in the offense before, during, or after

its commission with the requisite mental state.” Hernandez v. State, 585 S.W.3d 537, 547

(Tex. App.—San Antonio 2019, pet. ref’d) (quoting Smith v. State, 332 S.W.3d 425, 439

(Tex. Crim. App. 2011)). Article 38.14 of the Texas Code of Criminal Procedure provides

that “[a] conviction cannot be had upon the testimony of an accomplice unless

corroborated by other evidence tending to connect the defendant with the offense

committed; and the corroboration is not sufficient if it merely shows the commission of the

offense.” TEX. CODE CRIM. PROC. ANN. art. 38.14.

      When evaluating the sufficiency of corroboration evidence under the accomplice-

witness rule, we eliminate the accomplice testimony from consideration and then examine

the remaining portions of the record to see if there is any evidence—direct or

circumstantial—that tends to connect the accused with the commission of the crime.




                                            13
Smith, 332 S.W.3d at 442; Hernandez, 585 S.W.3d at 548–49. “[T]he corroborating

evidence need not prove the defendant’s guilt beyond a reasonable doubt by itself.”

Malone v. State, 253 S.W.3d 253, 257 (Tex. Crim. App. 2008). The corroborating

evidence must “simply link the accused in some way to the commission of the crime.” Id.

“[W]hen there are conflicting views of the evidence—one that tends to connect the

accused to the offense and one that does not—we will defer to the factfinder’s resolution

of the evidence.” Smith, 332 S.W.3d at 442. An appellate court may not offer “alternative,

seemingly innocent explanations in certain instances [that are] in direct opposition to the

jury’s implicit determination in [the] case.” Id.

       2.     Jailhouse Informant Testimony

       A defendant may not be convicted of an offense on the testimony of a
       person to whom the defendant made a statement against the defendant’s
       interest during a time when the person was imprisoned or confined in the
       same correctional facility as the defendant unless the testimony is
       corroborated by other evidence tending to connect the defendant with the
       offense committed.

TEX. CODE CRIM. PROC. ANN. art. 38.075. “Article 38.075 was enacted in recognition that

incarcerated individuals have an incentive to provide information against other

incarcerated individuals and that this testimony should be corroborated.” Phillips v. State,

463 S.W.3d 59, 66 (Tex. Crim. App. 2015). The standard for corroboration of jailhouse

informant testimony under article 38.075 is the same as the standard for corroboration of

accomplice-witness testimony under article 38.14. Ruiz v. State, 358 S.W.3d 676, 680

(Tex. App.—Corpus Christi–Edinburg 2011, no pet.); see also Phillips, 463 S.W.3d at 69–

71 (concurring opinions by Keller, P.J. & Newell, J.) (noting that the parallel language of

the accomplice-witness statute and the jailhouse informant statute indicates that the latter

statute was designed to operate like the former).



                                               14
       3.       Summation

       Thus, a hypothetically correct charge here would instruct the jury to find appellant

guilty of felony murder as authorized by the indictment if the State proved beyond a

reasonable doubt that appellant, acting alone or together as a party, intentionally or

knowingly committed or attempted to commit a robbery, and in the course of and in

furtherance of the commission or attempt, or in immediate flight from the commission or

attempt, he committed or attempted to commit an act clearly dangerous to human life that

caused the death of Ross. See TEX. PENAL CODE ANN. §§ 19.02(b)(3), 29.02; Metcalf, 597

S.W.3d at 856.

B.     Analysis

       Appellant principally contends that the evidence was legally insufficient to convict

him of felony murder because (1) the testimony from Woodard and Berg, his co-

defendants, was uncorroborated; (2) Willrich and witnesses “only ever saw a single

shooter”; (3) appellant’s letter to Strickland was “at best, silent about the instant offense”;

(4) appellant’s DNA and fingerprints were not recovered from either of the vehicles; and

(5) any testimony regarding a second shooter could have been a reference to Woodard

or Johnson.

       The non-accomplice and non-jail informant evidence in this case shows the

following:

       •     Based on the autopsy findings and shell casings found at the scene,
             Ross was shot by two different weapons. While none of the witnesses
             were able to provide a description of the second shooter, Willrich and
             the DeLombas both confirmed the presence of a second shooter.

       •     Appellant’s phone was at or near the scene of the murder around the
             time of the murder, and appellant’s phone made over a dozen calls to a
             co-defendant shortly before and after the shooting.


                                              15
      •   Two anonymous tips submitted through Crime Stoppers alleged
          appellant’s involvement in the shooting; the latter tip provided identifying
          information for appellant.

      •   In a written letter, appellant sought an alibi from his ex-girlfriend.
          Appellant suggested he had been involved in illicit activity in connection
          with this cause—matters which he had confided in Strickland, who told
          her mother, who then contacted law enforcement, resulting in his arrest:

                    I sure as hell don’t talk to Stephanie about my
                    criminal activities or any of my friend’s criminal
                    activities. But you know I speak of everything to
                    you . . . . I’ve always said you talk too much; it’s
                    your problem. Now look, I’m in here facing a life
                    sentence because of you [and] ya [sic] mamma.

      •   Appellant also wrote to Collins, requesting that Collins testify favorably,
          or appellant would “have no choice but to” disclose what Collins had told
          him concerning Collin’s aggravated assault offense. Although appellant,
          in his letter to Collins, states that “those same two people killed [Ross],”
          presumably in reference to King and M.H. robbing Collins, appellant
          insinuates his own involvement and his co-defendant’s feigned
          ignorance: “They’re about to lie [and] act like they ain’t know [and] like
          they had no idea of what was gonna happen . . .”

      On review, we defer to the jury’s view of the facts and do not engage in a “divide

and conquer” approach. See Smith, 332 S.W.3d at 442. The corroborating circumstantial

evidence here “link[s] the accused in some way to the commission of the crime.” See

Malone, 253 S.W.3d at 257; see, e.g., De La Fuente v. State, 432 S.W.3d 415, 421–22

(Tex. App.—San Antonio 2014, pet. ref’d) (holding non-accomplice witness evidence that

placed defendant at or near the scene of the murder, close in time to its commission, and

in the company of a person charged as an accomplice to the murder was sufficient to

corroborate accomplice-witness testimony). And, as such, it constitutes sufficient

corroborating evidence to connect appellant to the commission of Ross’s robbery and

murder. See TEX. CODE CRIM. PROC. ANN. arts. 38.14, 38.075. Further, in considering all




                                            16
the evidence presented to the jury, including the accomplice-witness and jailhouse-

informant evidence, there is more than sufficient evidence to conclude that the State

proved beyond a reasonable doubt that appellant, acting alone or together as a party,

intentionally or knowingly committed or attempted to commit a robbery, and in the course

of and in furtherance of the commission or attempt, or in immediate flight from the

commission or attempt, committed or attempted to commit an act clearly dangerous to

human life that caused the death of Ross. See Phillips, 463 S.W.3d at 66; TEX. PENAL

CODE ANN. §§ 19.02(b)(3), 29.02. Thus, we hold the evidence is legally sufficient to

support appellant’s conviction. We overrule appellant’s first issue.

                                III.    DENIAL OF MISTRIAL

       By his second issue, appellant challenges the trial court’s denial of his request for

a mistrial urged after the jury watched a portion of an exhibit that had never been entered

into evidence.

A.     Standard of Review and Applicable Law

       A trial court’s denial of a motion for mistrial is reviewed for an abuse of discretion,

and we uphold the trial court’s ruling if it is within the zone of reasonable disagreement.

Archie v. State, 340 S.W.3d 734, 738 (Tex. Crim. App. 2011). “‘[We] view[] the evidence

in the light most favorable to the trial court’s ruling, considering only those arguments

before the court at the time of the ruling.’” Gonzalez v. State, 608 S.W.3d 98, 107 (Tex.

App.—San Antonio 2020, pet. ref’d) (quoting Ocon v. State, 284 S.W.3d 880, 884 (Tex.

Crim. App. 2009)).

       A mistrial is appropriate in extreme cases of highly prejudicial error when spending

any further time or effort on trial “would be wasteful and futile.” Gonzalez, 608 S.W.3d at




                                             17
108 (quoting Ocon, 284 S.W.3d at 884). “A defendant is entitled to a mistrial if the jury,

after retiring to deliberate, receives other evidence adverse to the defendant.”

Bustamante v. State, 106 S.W.3d 738, 743 (Tex. Crim. App. 2003). “In determining

whether the evidence was ‘received’ by the jury, a court may consider how extensively

the evidence was considered by the jury and whether the jury was given an instruction to

disregard.” Id.

B.     Analysis

       Jury deliberations were already underway when the trial court received a note

indicating that the jury had an exhibit in its possession which had not been admitted at

trial. After a brief conference with attorneys, wherein appellant’s trial counsel moved for

a mistrial, the trial court asked the jury whether it had viewed the exhibit. The jury replied:

       We turned the video on, and we then saw the Defendant walk into the
       interrogation room. We then paused the video. [W]e paused the video prior
       to questions being asked or the Defendant speaking. We realized that we
       hadn’t seen the video before. We then subsequently asked the question.
       The Defendant had not sat down in the video before we paused it.

Defense counsel re-urged his motion for mistrial, additionally objecting to the trial court’s

proposed curative instruction to disregard the non-admitted exhibit.

       The circumstances of this case are similar to those before the Texas Court of

Criminal appeals in Bustamante v. State. 106 S.W.3d at 741. In Bustamante, after jury

deliberations began, the jury sent out a note asking whether it could consider a witness

statement that had never been admitted into evidence but that had accidentally been

provided to the jurors in the jury room. Id. The Court concluded that an instruction to

disregard during deliberations was comparable in effect to an instruction to disregard

inadmissible evidence. Id. Moreover, because the jury recognized the problem and




                                              18
awaited further instructions before continuing their review of the evidence, the evidence

“was not ‘received’ by the jury and any error associated . . . was cured by the instruction.”

Id. at 744. Thus, the Court held that the trial court had not abused its discretion in denying

Bustamante’s request for mistrial. Id.

       The record here supports a finding that, rather than reviewing the entire recording,

the jury timely sought guidance from the trial court. The jury was further instructed, as it

had previously been on multiple occasions, that it could consider only evidence that had

been admitted at trial. There is no evidence in the record indicating that the jury was

unable to follow the trial court’s instruction. Thus, as in Bustamante, the trial court’s

curative instruction to disregard the unadmitted State’s exhibit means that, in effect, it was

never “received” by the jury. See Bustamante, 106 S.W.3d at 744; Benton v. State, 237

S.W.3d 400, 404 (Tex. App.—Waco 2007, pet. ref’d) (concluding the trial court did not

abuse its discretion in denying appellant’s motion for mistrial although the jury “may have

viewed” images which were not admitted into evidence); see also Boswell v. State, No.

13-11-00785-CR, 2015 WL 5655823, at *3 (Tex. App.—Corpus Christi–Edinburg Sept.

24, 2015, pet. ref’d) (mem. op., not designated for publication) (“The trial court did not

abuse its discretion in overruling appellant’s motion for mistrial on the basis of the jury’s

receipt of other evidence.”). As such, under the circumstances presented here, the trial

court did not abuse its discretion by denying appellant’s motion for new trial. We overrule

appellant’s second issue.

                              IV.    INEFFECTIVE ASSISTANCE

       By his third issue, appellant contends that his attorney provided ineffective

assistance of counsel when he failed to (1) “make an adequate record” after an




                                             19
unidentified seated juror notified the trial court that he had gone to high school with a

witness, (2) object when Saiz “raised a false impression that codefendants Berg and King

could, and did, legally corroborate one another,” and (3) object when “the State elicited

both hearsay and testimonial hearsay.”

A.     Standard of Review and Applicable Law

       To prevail on a claim of ineffective assistance of counsel, appellant must prove by

a preponderance of the evidence that: (1) counsel’s performance fell below the standard

of reasonableness under prevailing professional norms; and (2) there is a reasonable

probability that, taking into account the totality of the evidence before the judge or jury,

the appellant was prejudiced by counsel’s actions or inactions. Miller v. State, 548 S.W.3d

497, 499 (Tex. Crim. App. 2018) (citing Hill v. Lockhart, 474 U.S. 52, 58–59 (1985) and

Strickland v. Washington, 466 U.S. 668, 694 (1984)). To demonstrate the first prong of

deficient performance, the appellant must overcome the strong presumption that the

challenged action “might be considered sound trial strategy.” Strickland, 466 U.S. at 689;

State v. Morales, 253 S.W.3d 686, 696 (Tex. Crim. App. 2008). The presumption of a

sound trial strategy generally cannot be overcome absent evidence in the record of the

attorney’s reasons for his conduct. Mata v. State, 226 S.W.3d 425, 430 (Tex. Crim. App.

2007) (“The lack of a clear record usually will prevent the appellant from meeting the first

part of the Strickland test.”); Davis v. State, 533 S.W.3d 498, 510 (Tex. App.—Corpus

Christi–Edinburg 2017, pet. ref’d). If there is any basis for concluding that counsel’s

conduct was strategic, then further inquiry is improper. Lopez v. State, 343 S.W.3d 137,

143 (Tex. Crim. App. 2011).




                                            20
B.    Analysis

      1.     Juror Challenge

      Appellant first complains that his attorneys should have “subjected [the juror and

witness] to some substantial adversarial testing” after a juror disclosed mid-trial that he

had gone to high school with one of the witnesses.

      Appellant references the following colloquy:

      THE COURT:           . . . . Hi, I asked that they bring you in because I
                           understand you notified the deputy that you recognized
                           a witness?

      JUROR:               Yes, ma’am.

      THE COURT:           Okay. And how do you recognize him, sir?

      JUROR:               High school.

      THE COURT:           High school?

      JUROR:               Yes, ma’am.

      THE COURT:           Did y’all have a relationship?

      JUROR:               No, ma’am.

      THE COURT:           Have y’all had a relationship since?

      JUROR:               No, ma’am.

      THE COURT:           Knowing him from high school, is that going to affect
                           how you judge his credibility at all?

      JUROR:               No, ma’am.

      THE COURT:           Okay. So, you feel comfortable?

      JUROR:               I do. I just wanted to let you guys know just in case.

      THE COURT:           Okay. All right. Okay. Well, we appreciate that.




                                            21
        JUROR:                  Absolutely.

        THE COURT:              Thank you. You can go ahead and release them for
                                lunch.

The record is silent as to which witness the juror recognized, and the identity of the juror

himself is unknown.

        The record is additionally devoid of any explanation for why appellant’s trial

counsel did not seek elaboration: the record contains no motion for new trial on this

basis, 14 an accompanying hearing, nor any affidavits. We decline to speculate as to why

appellant’s trial counsel decided not to engage in “substantial adversarial testing.” See

Mata, 226 S.W.3d at 430. “Consistent[] with Strickland, we must presume that counsel is

better positioned than the appellate court to judge the pragmatism of the particular case,

and that he ‘made all significant decisions in the exercise of reasonable professional

judgment.’” Delrio v. State, 840 S.W.2d 443, 447 (Tex. Crim. App. 1992) (quoting

Strickland, 466 U.S. at 690) (concluding that a trial counsel’s failure to challenge a venire

member who had voiced his lack of impartiality did not constitute ineffective assistance);

see also Hernandez v. State, No. 04-19-00888-CR, 2020 WL 7048684, at *3 (Tex. App.—

San Antonio Dec. 2, 2020, no pet.) (mem. op., not designated for publication). Because

the record in the instant case contains no evidence to rebut that presumption, appellant

has not overcome the first prong of Strickland. See Strickland, 466 U.S. at 689; Morales,

253 S.W.3d at 696.




        14In a motion for new trial, appellant exclusively asserted that he should be granted a new trial
because “the jury received other evidence that was not admitted into evidence at trial.”


                                                   22
       2.    Objections to Detective Saiz’s Testimony

       Appellant next complains that his trial counsel should have objected to the

following:

       [STATE:]     You were talking to [Berg] in one room, and Detective Duke
                    was talking to [King] in the other room?

       [SAIZ:]      Yes.

       [STATE:]     What is the purpose of two officers—of two interviews being
                    conducted simultaneously?

       [SAIZ:]      It allows us to verify the information they’re giving us, compare
                    stories so to speak, and we’ll take breaks along the way to talk
                    to each other. You know, what is this person telling you? This
                    is what this guy is telling me.

       [STATE:]     How important is it—what does it mean to you when two
                    stories are going on separately but at the same time? How
                    important is it to you that they corroborate each other?

       [SAIZ:]      It’s very important. It lends to their credibility. And we know
                    they’re telling us the truth.

Appellant specifically contends that the officer should not have “comment[ed] on the

truthfulness of another witness at trial.” However, the State’s question, which appellant

argues resulted in a statement on credibility bolstering, posed a hypothetical: “[W]hat

does it mean to you when two stories are going on separately but at the same time? How

important is it to you that they corroborate each other?” Detective Saiz’s response of the

State’s hypothetical was likewise not a direct opinion on the veracity of the co-defendants

in this case. Therefore, even had counsel objected, the trial court would not have

committed error by overruling the objection. See Gauna v. State, 534 S.W.3d 7, 12 (Tex.

App.—San Antonio 2017, no pet.) (providing that an appellant who claims ineffective




                                            23
assistance based on a failure to object “must demonstrate that if trial counsel had

objected, the trial court would have committed error by overruling the objection”).

        Moreover, as noted supra, the record is undeveloped in identifying what trial

strategies, if any, were employed by trial counsel. See id. at 13. Accordingly, appellant

has not shown that his counsel’s conduct was so outrageous that no competent attorney

would have engaged in it, and appellant has not overcome the first prong of Strickland. 15

See Strickland, 466 U.S. at 689; Morales, 253 S.W.3d at 696.

        3.         Objections to Berg’s and Woodard’s Testimony

        Appellant next argues that his counsel erred in failing to object to the State’s

elicitation of Berg and Woodard’s out of court statements in contravention to hearsay

rules. 16 See TEX. R. EVID. 801, 802, and 803.



        15 Appellant also asserts a “testimonial hearsay” challenge in a single paragraph subsumed in this
portion of his brief, but he does not specify which questions or responses he takes issue with concerning
Detective Saiz’s testimony, which spans more than fifty-pages in the record. We conclude this sub-issue
has been inadequately briefed. See TEX. R. APP. P. 38.1(i).

        16   Appellant specifically challenges the following lines of questioning:

        [STATE:]           And you were recorded—you were recorded when you were being asked
                           these questions, right?

        [BERG:]            Yes, sir.

        [STATE:]           And when the detective first asked you if you had heard of [Ross], he
                           asked you a couple of times. What did you say?

        [BERG:]            No, sir.

        [STATE:]           Why did you say you had never heard of him?

        [BERG:]            Because I didn’t want to be a part of it.

        [STATE:]           Did you tell him another lie about your phone?

        [BERG:]            Yes, sir.

        [STATE:]           What did you tell him?



                                                       24
       Appellant has not presented any argument about whether the trial court would

have erred by overruling an objection to the State’s line of questioning. See Gauna, 534

S.W.3d at 12. Additionally, because trial counsel’s reasons for his conduct and tactical

decisions do not appear in the record, there is at least the possibility that counsel’s

reasoning and conduct could have been legitimate trial strategy. See Mata, 226 S.W.3d

at 430; Delrio, 840 S.W.2d at 447. Without more, we decline to second guess trial

counsel’s strategy, and we defer to his decisions. See Lopez, 343 S.W.3d at 143. We

conclude appellant has not overcome the presumption that counsel’s actions were

motivated by sound trial strategy, the first prong of Strickland. See id.; Vega v. State, 610

S.W.3d 79, 86 (Tex. App.—San Antonio 2020, no pet.) (providing that appellant’s

complaint that his trial counsel failed to object to the State’s hearsay witnesses fell under

the presumption of trial strategy); see also Pieper v. State, No. 04-19-00377-CR, 2020




       [BERG:]       I told him that somebody came in between the Cadillac and
                     pointed a gun at me and told me to give it to him.

       ....

       [STATE:]      What—what else did you learn about the plans to make the play against
                     [Ross]?

       [WOODARD:]    I learned—

       [STATE:]      What did they talk about?

       [WOODARD:]    That [Ross] was going to meet us.

       [STATE:]      Okay. Do you know where he was going to meet you?

       [WOODARD:]    No. There wasn’t no specific place of where he was going to
                     meet us at.

       [STATE:]      Okay. You just know that at some point that night you were going to meet
                     [Ross]?

       [WOODARD:]    Yes, ma’am.


                                                 25
WL 5646929, at *3 (Tex. App.—San Antonio Sept. 23, 2020, no pet.) (mem. op., not

designated for publication) (explaining that an appellant bears the burden of rebutting the

presumption of sound trial strategy with evidence).

       We overrule appellant’s third issue.

                                   V.     CONCLUSION

       We affirm the trial court’s judgment.

                                                               CLARISSA SILVA
                                                               Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
10th day of June, 2021.




                                               26